Exhibit 10.17





AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
AMENDED August 14, 2014


 
AGREEMENT, dated as of August 14, 2014, and effective as of November 1, 2014,
among U.S. Global Investors Funds, a Delaware statutory trust (the “Trust”), on
its own behalf and on behalf of each of the Funds listed on Appendix A to this
Agreement (each a “Fund” and together, the “Funds”), and U.S. Global Investors,
Inc., a Texas corporation, and any successor thereto (the “Administrator”), with
respect to each Fund named in Appendix A to this Agreement, as may be amended
from time to time.
WHEREAS, the Trust is engaged in business as an open-end investment company
registered under the Investment Company Act of 1940, as amended (the “1940
Act”); and
WHEREAS, the Trust desires to retain the Administrator and its permitted
designees to provide certain administrative services (the “Services”) to the
Funds and with respect to the share classes of those Funds (the “Classes”) on
the terms set out in this Agreement, and the Administrator and its designees are
willing to provide the Services to the Funds and Classes on the terms set out in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, the parties agree as follows:
1.    Appointment. The Trust appoints the Administrator to provide the Services
set out in Appendix B to this Agreement for the benefit of the Trust and the
Funds. The Administrator accepts its appointment and agrees to provide the
Services for the compensation set out in this Agreement. Each new series of the
Trust and share class thereof established in the future by the Trust shall
automatically become a “Fund” or “Class,” respectively, for all purposes
hereunder as if it were listed in Appendix A, absent written notification to the
contrary by either the Trust or the Administrator.


2.    Duties of the Administrator. The Administrator shall, at its expense,
provide the services set forth in Appendix B in connection with the operations
of the Trust and the Funds.


The parties hereto hereby acknowledge and agree that, for single class Funds,
all of the administration services listed in Appendix B are provided at the Fund
level and that, for multi-class Funds, certain of the administration services
listed in Appendix B are provided, to some degree, at the Fund level
(“Fund-Level Duties”). Additionally, the parties hereto hereby acknowledge and
agree that, for multi-class Funds, certain of the administration services listed
in Appendix B are provided in their entirety or to a different degree at the
Class level (“Class-Level Duties”).








--------------------------------------------------------------------------------

Exhibit 10.17

In performing all services under this Agreement, the Administrator shall: (a)
act in conformity with the Trust’s Agreement and Declaration of Trust and
By-Laws, the 1940 Act, and any other applicable laws as may be amended from time
to time, and all relevant rules thereunder, and with the Trust’s registration
statement under the Securities Act of 1933 and the 1940 Act, as may be amended
from time to time; (b) consult and coordinate with legal counsel to the Trust as
necessary and appropriate; and (c) advise and report to the Trust and its legal
counsel, as necessary and appropriate, with respect to any compliance or other
matters that come to its attention.


3.    Fees.


(a)    In consideration of the Fund-Level Duties and Class-Level Duties rendered
by the Administrator under this Agreement for each multi-class Fund, the Trust
shall pay the Administrator a Fund-Level Fee and Class-Level Fee, respectively,
as shown on Appendix C. In consideration of the duties rendered by the
Administrator under this Agreement for each single class Fund, the Trust shall
pay the Administrator a fee, as shown on Appendix C. In addition, for each
multi-class and single-class Fund, the Trust shall pay the Administrator a base
fee, as shown on Appendix C. The fees payable pursuant to this Paragraph shall
be calculated based on the average daily value (as determined on each business
day at the time set forth in each Fund’s prospectus for determining net asset
value per share) of each Fund’s or Class’s net assets, as appropriate, during
the preceding month.


(b)    The Administrator may from time to time agree not to impose all or a
portion of its fee otherwise payable under this Agreement and/or undertake to
pay or reimburse the Trust for all or a portion of its expenses not otherwise
required to be paid by or reimbursed by the Administrator. Unless otherwise
agreed, any fee reduction or undertaking may be discontinued or modified by the
Administrator at any time. The Administrator reserves the right to recoup any
waived fees or expenses payable under this Agreement for a period of up to three
years from the date of the waiver of such fees and expenses.


(c)    For the month and year in which this Agreement becomes effective or
terminates, there will be an appropriate pro ration of any fee based on the
number of days that the Agreement is in effect during such month and year,
respectively.


(d)    The Administrator will not be required to pay expenses of any activity
which is primarily intended to result in the sale of shares of a Fund if and to
the extent that such expenses are required to be borne by a principal
underwriter which acts as the distributor of a Fund’s shares pursuant to an
underwriting agreement which provides that the underwriter shall assume some or
all of such expenses.


4.    Expenses.    


(a)    Except as otherwise provided in this Agreement, the Administrator will
pay all costs it incurs in connection with the performance of its duties under
this Agreement. The Administrator will pay the compensation and expenses of all
of its personnel and will make available, without expense to the Trust, the
services of its officers and employees as may duly be elected officers or






--------------------------------------------------------------------------------

Exhibit 10.17

Trustees of the Trust, subject to their individual consent to serve and to any
limitations imposed by law. Nothing in this Paragraph 3 shall preclude or
prevent the Trust from paying expenses not enumerated in Subparagraph (b) below,
including but not limited to expenses incurred in the course of the
Administrator providing additional services to the Trust that are not currently
contemplated by this Agreement.


(b)    The Administrator will not be required to pay any expenses of the Trust
other than those specifically allocated to the Administrator in this Agreement.
In particular, but without limiting the generality of the previous sentence, the
Administrator will not be required to pay the Trust expenses set forth below.
The expenses of the Trust shall include, without limitation:
(i)the charges and expenses of any registrar, stock transfer or dividend
disbursing agent, custodian, or depository appointed by the Trust for the
safekeeping of its cash, portfolio securities and other property;
(i)    the charges and expenses of the Trust’s independent auditors;
(ii)    brokerage commissions and other costs in connection with transactions in
the portfolio securities of the Trust;
(iii)    all taxes, including issuance and transfer taxes, and corporate fees
payable by the Trust to Federal, state or other governmental agencies;
(iv)    the cost of stock certificates (if any) representing shares of the
Trust;
(v)    expenses involved in registering and maintaining registrations of the
Trust and of its shares with the U.S. Securities and Exchange Commission and
various states and other jurisdictions;
(vi)    all expenses of shareholders’ and Trustees’ meetings, including meetings
of committees, and of preparing, printing and mailing proxy statements and
solicitations of proxies, quarterly reports, semi-annual reports, annual reports
and other communications to shareholders;
(vii)    all expenses of preparing and setting in type, prospectuses, and
expenses of printing and mailing the same to shareholders (but not expenses of
printing and mailing of prospectuses and literature used for promotional
purposes);
(viii)    compensation and travel expenses of Trustees who are not “interested
persons” within the meaning of the 1940 Act (“Independent Trustees”);
(ix)    the expenses of furnishing or causing to be furnished, to each
shareholder an account statement, including the expense of mailing such
statements;
(x)    charges and expenses of legal counsel in connection with matters relating
to the Trust, including, without limitation, legal services rendered by counsel
to the Trust’s






--------------------------------------------------------------------------------

Exhibit 10.17

Independent Trustees, or the services of other legal counsel retained by the
Trust’s Independent Trustees;
(xi)    the expenses of attendance at professional meetings of organizations
such as the Investment Company Institute, the Mutual Fund Director’s Forum, or
other similar organizations by officers and Trustees of the Trust, and the
membership or association dues of such organizations;
(xiii)    the cost and expenses of senior management with respect to transfer
agent oversight and related operational issues, including the coordination of
reporting to the Trust’s Board of Trustees (the “Board”);
(xiv)    the cost and expenses of shareholder servicing personnel with respect
to transfer agent oversight and related operational issues, including, without
limitation, education and training of telephone representatives;
(xv)    the cost and expenses of accounting personnel with respect to transfer
agent oversight and related operational issues, including, without limitation,
review of monthly invoicing and authorization for fund payments;
(xvi)    the cost and expense of maintaining the books and records of the Trust,
including general ledger accounting;
(xvii)    the expense of obtaining and maintaining fidelity bond as required by
Section 17(g) of the 1940 Act and the expense of maintaining director’s and
officer’s insurance for the Trust and the Trustees and officers of the Trust;
(xviii)    interest payable on Trust borrowings;
(xix)    postage; and
(xx)    such non-recurring or extraordinary expenses as they may arise,
including those relating to actions, suits or proceedings to which the Trust is
a party and the legal obligation which the Trust may have to indemnify the
Trust’s Trustees and officers with respect thereto.
5.    Delegation.
(a)    The Administrator, upon prior notice to the Trust and in compliance with
applicable law, may delegate any of the Services, or adjust any prior
delegation, to any other person or persons that the Administrator controls, is
controlled by, or is under common control with, or to specified employees of any
such persons, to the extent permitted by applicable law.
(b)    Subject to prior approval of a majority of the members of the Board,
including a majority of the Trustees who are not “interested persons,” and, to
the extent required by applicable law, by the shareholders of a Fund, the
Administrator, upon prior consent of the Trust and in compliance with applicable
law, may delegate or outsource any of the Services, or adjust any prior






--------------------------------------------------------------------------------

Exhibit 10.17

delegation or outsourcing, to any other person or persons unaffiliated with the
Administrator or to specified employees of any such persons, to the extent
permitted by applicable law.
(c)    Notwithstanding any delegation under clauses (a) or (b) of this Section
4, the Administrator will continue to supervise the Services provided by such
persons or employees and any delegation will not relieve the Administrator of
any of its obligations under this Agreement.
6.    Compliance with Rule 38a-1. The Administrator shall maintain policies and
procedures relating to the services it provides pursuant to this Agreement that
are reasonably designed to prevent violations of the federal securities laws,
and shall employ personnel to administer the policies and procedures who have
the requisite level of skill and competence required to effectively discharge
its responsibilities. The Administrator also shall provide the Trust’s chief
compliance officer with periodic reports regarding its compliance with the
federal securities laws, and shall promptly provide special reports in the event
of any material violation of the federal securities laws.


7.    Books and Records. The Administrator will maintain the books and records
with respect to each Fund relating to the Services it provides pursuant to this
Agreement and as are required pursuant to the 1940 Act and the rules thereunder.
In compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Administrator hereby agrees that all records which it maintains for each Fund
are the property of such Fund and further agrees to surrender promptly to a Fund
any of such records upon the Fund’s request. The Administrator further agrees to
preserve for the periods prescribed by Rule 31a-2 under the 1940 Act the
foregoing records required to be maintained by Rule 31a-1 under the 1940 Act.


8.    Reports to Administrator. Each Fund shall furnish or otherwise make
available to the Administrator such copies of that Fund’s prospectus, statement
of additional information, financial statements, proxy statements, reports, and
other information relating to its business and affairs as the Administrator may,
at any time or from time to time, reasonably require in order to discharge its
obligations under this Agreement.


9.    Reports to Each Fund. The Administrator shall prepare and furnish to each
Fund such reports, statistical data and other information in such form and at
such intervals as such Fund may reasonably request.


10.    Independent Contractor. In the performance of its duties hereunder, the
Administrator is and shall be an independent contractor and, unless otherwise
expressly provided herein or otherwise authorized in writing, shall have no
authority to act for or represent the Trust or any Fund in any way or otherwise
be deemed to be an agent of the Trust or any Fund.
11.     Confidentiality. Subject to the duties of the Administrator and the
Trust to comply with the applicable law, including any demand of any regulatory
or taxing authority having jurisdiction, the parties hereto shall treat as
confidential all information pertaining to a Fund and the Trust and the actions
of the Adviser and the Funds in respect thereof.






--------------------------------------------------------------------------------

Exhibit 10.17

12.    Non-Exclusive Services. The services of the Administrator to the Trust
are not to be deemed exclusive, the Administrator being free to render services
to others and engage in other activities, provided, however, that such other
services and activities do not, during the term of this Agreement, interfere, in
a material manner, with the Administrator’s ability to meet all of its
obligations with respect to rendering services to the Trust hereunder.
13.    Effect of Agreement. Nothing herein contained shall be deemed to require
the Trust or any Fund to take any action contrary to the Agreement and
Declaration of Trust or By-laws of the Trust or any applicable law, regulation
or order to which it is subject or by which it is bound, or to relieve or
deprive the Trustees of their responsibility for and control of the conduct of
the business and affairs of the Fund or Trust.


14.    Limitation of Liability and Indemnification. The Administrator shall
exercise its best judgment in rendering the services under this Agreement. The
Administrator shall not be liable for any error of judgment or mistake of law or
for any loss suffered by a Fund or a Fund’s shareholders in connection with the
matters to which this Agreement relates, provided that nothing herein shall be
deemed to protect or purport to protect the Administrator against any liability
to a Fund or to its shareholders to which the Administrator would otherwise be
subject by reason of willful misfeasance, bad faith or gross negligence on its
part in the performance of its duties or by reason of the Administrator’s
reckless disregard of its obligations and duties under this Agreement. The Trust
shall indemnify and hold harmless the Administrator and its affiliated and
controlling persons (as those terms are defined in Section 2(a)(3) of the 1940
Act and Section 15 of the 1933 Act, respectively) against any and all losses,
claims, damages, liabilities or litigation (including reasonable legal and other
expenses) by reason of or arising out of any error of judgment or mistake of law
or for any loss suffered by a Fund or a Fund’s shareholders in connection with
the matters to which this Agreement relates, provided that the Administrator’s
actions or omissions do not rise to the level of willful misfeasance, bad faith,
gross negligence or reckless disregard of its obligations and duties under this
Agreement. The Administrator shall indemnify and hold harmless the Trust,
including its series, and its affiliated and controlling persons (as defined
above) against any and all losses, claims, damages, liabilities or litigation
(including reasonable legal and other expenses) by reason of or arising out of
the Administrator’s willful misfeasance, bad faith or gross negligence on its
part in the performance of its duties or by reason of the Administrator’s
reckless disregard of its obligations and duties under this Agreement. It is
expressly agreed that the obligations of the Administrator hereunder shall not
be binding upon any shareholders, nominees, officers, agents or employees of the
Administrator personally, but bind only the assets and property of the
Administrator, respectively.


15.    Trust and Shareholder Liability. The Administrator is hereby expressly
put on notice of the limitation of shareholder liability as set forth in the
Agreement and Declaration of Trust of the Trust and agrees that obligations
assumed by the Trust and/or a Fund pursuant to this Agreement shall be limited
in all cases to that Trust and/or the Fund and its assets, and if the liability
relates to one or more Funds, the obligations hereunder shall be limited to the
respective assets of such Fund or Funds. The Administrator further agrees that
they shall not seek satisfaction of any such obligation from the shareholders or
any individual shareholder of a Fund, nor from the Trustees,






--------------------------------------------------------------------------------

Exhibit 10.17

any individual Trustee of the Trust or any of the Trust’s officers, employees or
agents, whether past, present or future shall be personally liable therefor.


16.    Force Majeure. The Administrator shall not be liable for delays or errors
occurring by reason of circumstances beyond its control, including but not
limited to acts of civil or military authority, national emergencies, work
stoppages, fire, flood, catastrophe, acts of God, insurrection, war, riot, or
failure of communication or power supply. In the event of equipment breakdowns
beyond its control, the Administrator shall take reasonable steps to minimize
service interruptions but shall have no liability with respect thereto.


17.    Duration and Termination. This Agreement shall become effective as of the
date written above with respect to the Trust, and with respect to each Fund as
indicated in Schedule A and shall remain in full force and effect until one year
after the date written above. Thereafter, if not terminated, this Agreement
shall continue automatically for successive terms of one year, subject to annual
renewal as provided in Section 16(a) hereof and unless terminated as set forth
in Sections 16(b) and (c) hereof:
(a)    The Agreement shall be approved annually with respect to a Fund (1) by a
vote of a majority of the Trust’s Board who are not “interested persons” of the
Trust or (2) by a vote of a “majority of the outstanding voting securities” of
the Fund.


(b)    Either party hereto may, at any time on sixty (60) days’ prior written
notice to the other, terminate this Agreement with respect to a Fund or the
Trust as a whole, without payment of any penalty. With respect to a Fund,
termination may be authorized by action of the Board of the Trust or by a vote
of a majority of the outstanding voting securities of the Fund.


(c)    Either party hereto may terminate this Agreement with respect to a Fund
or the Trust as a whole, upon a material breach of the other party with respect
to that party’s obligations under this Agreement. The party in material breach
of this Agreement will be permitted a period of no more than sixty (60) days’ to
remedy the breach. Failure to remedy such breach will result in termination of
this Agreement without payment of any penalty by the non-breaching party.


In the event of termination of this Agreement for any reason, the Administrator
shall, immediately upon notice of termination or on such later date as may be
specified in such notice, cease all activity on behalf of the Trust and each
Fund and, with respect to any of its assets, except as otherwise required by any
fiduciary duties of the Administrator under applicable law. In addition, the
Administrator shall deliver the all books and records to the Trust by such means
and in accordance with such schedule as the Trust shall direct and shall
otherwise cooperate, as reasonably directed by the Trust, in the transition of
administrative duties to any successor of the Administrator.


18.    Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought, and no material amendment of this Agreement as to a the
Trust or a Fund shall be effective until approved by the Board.








--------------------------------------------------------------------------------

Exhibit 10.17

19.    Definitions. As used in this Agreement, the terms “majority of the
outstanding voting securities,” “interested person,” and “affiliated person”
shall have the same meanings as such terms have in the 1940 Act.


20.    Interpretation of Terms. Any question of interpretation of any term or
provision of this Agreement having a counterpart in or otherwise derived from a
term or provision of the 1940 Act shall be resolved by reference to such term or
provision of the 1940 Act and to interpretation thereof, if any, by the United
States courts or, in the absence of any controlling decision of any such court,
by rules, regulations or orders of the SEC validly issued pursuant to the 1940
Act. Where the effect of a requirement of the 1940 Act reflected in any
provision of this Agreement is altered by a rule, regulation or order of the
SEC, whether of special or general application, such provision shall be deemed
to incorporate the effect of such rule, regulation or order.


21. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings relating to the subject matter hereof.


22.    Notices. All notices required to be given pursuant to this Agreement
shall be delivered or mailed to the last known business address of the Trust
(attn: [Secretary]) or the Administrator (attn: [President]) (or to such other
address or contact as shall be designated by the Trust or the Administrator in a
written notice to the other party) in person or by registered or certified mail
or a private mail or delivery service providing the sender with notice of
receipt. Notice shall be deemed given on the date delivered or mailed in
accordance with this Paragraph 22.


23.    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware without giving effect to the conflicts of laws
principles thereof, and in accordance with the 1940 Act. To the extent that the
applicable laws of the State of Delaware conflict with the applicable provisions
of the 1940 Act, the latter shall control.


24.    Severability.     If any provision of this Agreement shall be held or
made invalid by a court decision, statute, rule or otherwise, the remainder of
this Agreement shall not be affected thereby. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors.


25.    Paragraph Headings. The headings of paragraphs contained in this
Agreement are provided for convenience only, form no part of this Agreement and
shall not affect its construction.
26.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, as of the day and year
first above written.








--------------------------------------------------------------------------------

Exhibit 10.17









U.S. GLOBAL INVESTORS FUNDS            U.S. GLOBAL INVESTORS, INC.




By:     /s/ Frank E. Holmes                By:     /s/ Susan B. McGee        


Frank E. Holmes                     Susan B. McGee
President/Chief Executive Officer          President/General Counsel










--------------------------------------------------------------------------------

Exhibit 10.17

APPENDIX A






The following Funds of the Trust and the classes thereof are subject to this
Agreement:




Name of Fund
Investor Class Shares
Institutional Class Shares
China Region Fund


X
 
All American Equity Fund


X
 
Gold and Precious Metals Fund


X
X
World Precious Minerals Fund


X
X
Global Resources Fund


X
X
Near-Term Tax Free Fund


X
 
U.S. Government Securities Ultra-Short Bond Fund


X
 
Emerging Europe Fund


X
X
Holmes Macro Trends Fund


X
 






A-1
 

--------------------------------------------------------------------------------

Exhibit 10.17

APPENDIX B


ADMINISTRATIVE SERVICES


Subject to the oversight and control of the Board, the Administrator will
manage, supervise and conduct all business and affairs of the Trust in
connection with its operation as an open-end investment company, other than
those governed by the Investment Advisory Agreement or otherwise provided by
other parties, including without limitation the Services set forth below as they
may be amended from time to time. The table below identifies which Services are
generally considered to be Fund-Level Duties and Class-Level Duties. Certain of
the Services may be considered a Class-Level Duty in their entirety and others
may have both Fund-Level Duty and Class-Level Duty components. The
categorization of Services as Fund-Level Duties or Class-Level Duties may vary
depending on the facts and circumstances involved in the provision of any
particular Service.


 
Services
Fund-Level Duty
Class-Level Duty
1
provide the Trust with personnel as are reasonably necessary to perform the
Services
X
 
2
prepare, distribute and utilize comprehensive compliance materials pursuant to
Rule 38a-1 of the 1940 Act, including compliance manuals and checklists, develop
and/or assist in developing compliance guidelines and procedures to improve
overall compliance by the Trust and its various agents
X
 
3
monitor overall compliance with Rule 38a-1 by the Trust and its various agents
including coordination, preparation and submission of reports required by Rule
38-1 of the 1940 Act
X
 
4
subject to supervision of the Board, propose and carry out policies directed at
operational problem inquiry and resolution concerning actual or potential
compliance violations, valuation of complex securities, securities trading in
problematic markets or correction of pricing errors
X
 
5
arrange for the preparation and filing for the Trust of all required tax returns
X
 
6
prepare and submit reports and meeting materials (in addition to reports
prepared by the third party transfer agent) to the Board and to existing
shareholders
X
X
7
assist in the preparation and filing of periodic updates to the Trust’s
prospectus and statement of additional information
 
X


B-1


 

--------------------------------------------------------------------------------

Exhibit 10.17

 
Services
Fund-Level Duty
Class-Level Duty
8
prepare and file, or oversee the preparation and filing of, any currently
required or to be required reports filed with the Securities and Exchange
Commission and other regulatory and self-regulatory authorities including, but
not limited to, preliminary and definitive proxy materials, post-effective
amendments to the Registration Statement, semi-annual reports on Form N-SAR,
Form N-CSR, Form N-Q, Form N-PX, and notices pursuant to Rule 24f-2 under the
1940 Act
 
X
9
prepare and file any regulatory reports as required by any regulatory agency
X
 
10
oversee the maintenance by the Funds’ custodian of certain books and records of
the Funds as required under Rule 31a-1(b) of the 1940 Act
X
 
11
maintain a general corporate calendar for the Trust and, with respect to each
Fund, create and maintain all records required by Section 31 of the 1940 Act and
Rules 31a-1 and 31a-2 thereunder, except those records that are maintained by
the Funds’ investment adviser, sub-adviser (if applicable), transfer agent,
distributor and custodian
X
 
12
prepare, update and maintain copies of documents, such as charter documents,
by-laws and foreign qualification filings
X
 
13
prepare agenda and background materials for Board meetings, including
reoccurring reports on Fund compliance; make presentations where appropriate,
prepare minutes and follow-up on matters raised at Board meetings
X
X
14
organize, attend and prepare minutes of shareholder meetings
 
X
15
review and monitor the fidelity bond and errors and omissions insurance coverage
and the submission of any related regulatory filings
X
 
16
maintain continuing awareness of significant emerging regulatory and legislative
developments that may affect the Funds, update the Board and the investment
adviser on those developments and provide related planning assistance where
requested or appropriate
X
 
17
assist the Trust in the handling of routine regulatory examinations and work
closely with the Trust’s legal counsel in response to any non-routine regulatory
matters
X
 
18
the determination and publication of the net asset value of each Fund in
accordance with the valuation procedures and policies adopted from time to time
by the Board
 
X
19
accounting for dividends and interest received and distributions made by the
Funds
 
X


B-2


 

--------------------------------------------------------------------------------

Exhibit 10.17

 
Services
Fund-Level Duty
Class-Level Duty
20
calculate, submit for review by officers of the Trust, and arrange for the
payment of fees to the Funds’ investment adviser, sub-adviser, distributor and
custodian
 
X
21
arrange for and monitor, if directed by the appropriate officers of the Trust,
the payment each Fund’s Rule 12b-1 expenses and prepare related reports
 
X
22
administer the implementation and required distribution of the Trust’s privacy
policy as required under regulation S-P
X
 
23
monitor the Trust’s compliance with its registration statement
 
X
24
monitor the Trust’s compliance with the Internal Revenue Code, and the
regulations promulgated thereunder
X
 
25
provide the Trust with adequate office space and all necessary office equipment
and services, including but not limited to telephone service, heat, utilities,
stationary supplies and similar items
X
 
26
supervise, negotiate contractual arrangements with (to the extent appropriate)
and monitor the performance of, incumbent third party accounting agents,
custodians, depositories, transfer agents, pricing agents, independent
accountants and auditors, attorneys, printers, insurers and other persons in any
capacity deemed to be necessary or desirable to Trust or Fund operations
 
X
27
oversee and provide operational assistance for the Funds’ transfer agent,
including:


(a) oversight of the quality of service and processing of the transfer agent;
(b) facilitate calls with VIP shareholders;
(c) approve exceptions to policies;
(d) assist in resolution of operational issues that may arise;
(e) educate and train telephone representatives;
(f) review monthly invoicing and authorize for fund payment; and
(g) coordinate periodic reporting by the transfer agent to the Board, as
requested by the Board.
X
X
28
oversee the Funds’ fund accounting and administrative services third party
service provider and custodian
X
X
28
oversee the tabulation of proxies
 
X
29
monitor the valuation of portfolio securities and monitor compliance with
Board-approved valuation procedures
X
 
30
assist in establishing the accounting and tax policies of each Fund
X
 


B-3


 

--------------------------------------------------------------------------------

Exhibit 10.17

 
Services
Fund-Level Duty
Class-Level Duty
31
assist in the resolution of accounting issues that may arise with respect to
each Fund’s operations and consulting with each Fund’s independent accountants,
legal counsel and each Fund's other agents as necessary in connection therewith
 
X
32
establish and monitor each Fund’s operating expense budgets
 
X
33
review each Fund’s bills, as appropriate, and process the payment of bills that
have been approved by an authorized person of the applicable Fund
 
X
34
assist each Fund in determining the amount of dividends and distributions
available to be paid by each Fund to its shareholders, prepare and arrange for
the printing of dividend notices to shareholders, and provide the transfer agent
and the custodian with the information that is required for those parties to
effect the payment of dividends and distributions
 
X
35
provide to the Board periodic and special reports as the Board may reasonably
request, including but not limited to reports concerning the services of the
administrator, custodian, and shareholder service agents
 
X
36
provide assistance with investor and public relations matters
 
X
37
oversee required documentation and filings with the applicable state securities
administrators at the specific direction of the Funds and in accordance with the
securities laws of each jurisdiction in which Fund shares are to be offered or
sold pursuant to instructions given to the Administrator by the Funds. Such
filings include, but are not limited to:


(a) a Fund’s initial notices, the prospectus(es) and statement(s) of additional
information and any amendments or supplements thereto where required;
(b) renewals and amendments to registration statements where required;
(c) a Fund’s sales reports where required;
(d) payment at the expense of the Funds of all Fund notice filing fees;
(e) annual reports and proxy statements where required; and
(f) such additional services as the Administrator and the Funds may agree upon
in writing
X
X


B-4


 

--------------------------------------------------------------------------------

Exhibit 10.17

 
Services
Fund-Level Duty
Class-Level Duty
38
otherwise assist the Trust as it may reasonably request in the conduct of each
Fund’s business. Any additional, non-reoccurring services will be negotiated
separately. The Trust, subject to the Board approval, will pay the
Administrator’s fees and expenses for any non-reoccurring services
X
X






B-5


 

--------------------------------------------------------------------------------

Exhibit 10.17

APPENDIX C


FEE SCHEDULE


The Trust will pay to the Administrator as compensation for the Administrator’s
services rendered, a monthly fee composed of a Base Fee and a Fund-Level Fee and
a Class-Level Fee, based on the Monthly Average Net Assets (defined below) of
the respective Fund and Classes thereof in accordance with the following fee
schedule:


Name of Fund
Class
Fund-Level Fee Rate
Class-Level Fee Rate
Total Annual Fee Rate (in addition to Base Fee)
Base Fee*
China Region Fund
Investor
0.05%
0.05%
0.10%
$7,000
All American Equity Fund
Investor
0.05%
0.05%
0.10%
$7,000
Gold and Precious Metals Fund
Investor
0.05%
0.05%
0.10%
$7,000
Institutional
0.04%
0.04%
0.08%
 
World Precious Minerals Fund
Investor
0.05%
0.05%
0.10%
$7,000
Institutional
0.04%
0.04%
0.08%
 
Emerging Europe Fund
Investor
0.05%
0.05%
0.10%
$7,000
Institutional
0.04%
0.04%
0.08%
 
Holmes Macro Trends Fund
Investor
0.05%
0.05%
0.10%
$7,000
Global Resources Fund
Investor
0.05%
0.05%
0.10%
$7,000
Institutional
0.04%
0.04%
0.08%
 
Near-Term Tax Free Fund
Investor
0.05%
0.05%
0.10%
$7,000
U.S. Government Securities Ultra-Short Bond Fund
Investor
0.05%
0.05%
0.10%
$7,000



*The Base Fee is in addition to each Fund’s Total Annual Fee Rate. For
multi-class Funds, the Base Fee is considered a fund level fee and will be
ratably allocated between each Class based on relative Net Assets of each
respective Class.


The “Monthly Average Net Assets” of any Fund of the Trust for any calendar month
shall be equal to the quotient produced by dividing (i) the sum of the net
assets of such Fund for each calendar day of such month, by (ii) the number of
such days.


The value of the net assets of each Fund will always be determined pursuant to
the applicable provisions of the Trust’s Declaration, as amended from
time-to-time and the registration statement.


Fees and expenses for Non-Recurring Services will be negotiated and quoted
separately.



C-1









--------------------------------------------------------------------------------

Exhibit 10.17

The Administrator shall be reimbursed for certain out-of-pocket expenses,
including but not limited to: (i) postage, stationery (including FedEx or other
shipping fees); (ii) computer programming relating to services provided to the
Trust that have been approved by the Board prior to implementation; (iii) EDGAR
filing costs; (iv) record retention relating to the Trust; (v) federal and state
regulatory filing fees; (vi) expenses incurred for Board meetings (e.g. catering
services, entertainment, or off-site meeting rentals); (vii) transfer agent
oversight-related expenses, including maintenance of toll-free telephone number
and other communications, hardware and software costs for servicing of VIP
shareholders, shareholder servicing-related travel expenses for education and
training of telephone representatives, and other travel expenses relating to
oversight and due diligence; (viii) such non-recurring or extraordinary expenses
that have been approved by the Board of the Trust prior to implementation; and
(ix) special reports prepared by the Administrator at the request of the Trust
or Board.



C-2







